IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED
CHERYL H. MORRISON,

             Appellant,

 v.                                                Case No. 5D16-1683

BRANCH BANKING AND TRUST
COMPANY, CAPITAL ONE BANK,
NA, UNITED STATES OF AMERICA,

           Appellees.
__________________________________/

Opinion filed March 28, 2017
Appeal from the Circuit Court
for Lake County,
William G. Law, Jr, Judge.
Benjamin C. Haynes and Daniel de Paz,
of Haynes & de Paz, P.A., Longwood, for
Appellant.
A. Lee Bentley, III, United States Attorney
and David P. Rhodes and Holly L.
Gershow, Assistant United States
Attorneys, Tampa, for The United States
of America, Department of Agriculture,
Appellee.
A. Lee Bentley, III, United States Attorney
and Roberta Josephina Bodnar, Assistant
United States Attorney, Orlando, for The
United States of America, USDA Rural
Development, Appellee.
No appearance for other Appellees.


PER CURIAM.

        AFFIRMED. United States v. Summerlin, 310 U.S. 414, 416 (1941).

EVANDER and BERGER, JJ., and JACOBUS, B.W., Senior Judge, concur.